In re Carmouche, Joseph Floyd; applying for supervisory/remedial; Parish of St. Landry, 27th Judicial District Court, Div. “D”, No. 84-318-D; to the Court of Appeal, Third Circuit, No. KW88-0351.
Prior report: La.App., 526 So.2d 866.
Granted in part; denied in part. The trial set for July 11, 1988 is stayed. The trial judge is ordered to grant defendant’s request to appoint a neurologist and a psychiatrist and any additional experts that these doctors deem necessary. The trial judge is further ordered to appoint experts in fingerprint analysis and serology as requested by defendant. It is further ordered that the inculpatory statements of defendant in Dr. W.A. Hawkins' report be suppressed from use in the penalty phase of his trial. Otherwise, the application is denied.